The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the applicant’s amendment filed on 26 October 2022. 
Claims 1-11 are pending and examined.  Claim 1 is currently amended.  Claims 2-11 are new.   
Response to Arguments
Rejection under 35 USC 101, double patenting and allowable subject matters are withdrawn due to the amendment.
Applicant’s amendment necessitates new ground of rejection as set forth in this Office Action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1-11 are rejected on the ground of nonstatutory double patenting over claims 1-4 of U.S. Patent No. 10040329 (B1) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is made obvious by the patent in view of Inoue et al., US 2010/0025946 (A1) that teaches receiving a sensor input corresponding to a throttle; and changing a valve setting in said suspension based upon said sensor input (Inoue Fig. 12 and related text; “throttle sensor [Sr] 180 for detecting an opening of an accelerator throttle”, ¶105, 111-115).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.. 

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claims 5-6, and 8-9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “throttle acceleration” and “throttle acceleration threshold” were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-7 are rejected under AIA  35 U.S.C. §102(b) as being anticipated by Inoue et al., US 2010/0025946 (A1). 
As to claim 1, Inoue teaches a method for adjusting a suspension damper based upon sensor input (Fig. 12 and related text; “throttle sensor [Sr] 180 for detecting an opening of an accelerator throttle”, ¶105), said method comprising: 
receiving a sensor input corresponding to a throttle (Fig. 12 and related text; “throttle sensor [Sr] 180 for detecting an opening of an accelerator throttle”, ¶105); and
changing a valve setting in said suspension based upon said sensor input (¶111-115).
As to claim 2, Inoue teaches the method wherein said sensor input corresponding to said throttle is generated by a sensor coupled to said throttle (throttle sensor 180 in Fig. 12).
As to claim 3, Inoue teaches the method wherein said sensor input corresponding to said throttle is generated by a sensor selected from the group consisting of: a gyrometer, an accelerometer, a hardware sensor, or a parameter read from a vehicle computer (“operation-angle sensor [.delta.] 170 for detecting an operation angle of a steering wheel; a longitudinal acceleration sensor [Gx] 172 for detecting actual longitudinal acceleration generated actually in the vehicle body; a lateral acceleration sensor [Gy] 174 for detecting actual lateral acceleration generated actually in the vehicle body; four vertical acceleration sensors [Gz.sub.U] 176”, ¶105).
As to claim 4, Inoue teaches the method wherein said sensor input corresponding to said throttle is generated from a throttle position (“throttle sensor [Sr] 180 for detecting an opening of an accelerator throttle”, ¶105).
As to claim 5, Inoue teaches the method wherein said sensor input corresponding to said throttle is generated from a throttle acceleration (Fig. 12 and related text; “throttle sensor [Sr] 180 for detecting an opening of an accelerator throttle”, ¶105).
As to claim 6, Inoue teaches the method wherein said sensor input corresponding to said throttle is generated from a throttle position and a throttle acceleration (Fig. 12 and related text; “throttle sensor [Sr] 180 for detecting an opening of an accelerator throttle”, ¶105). 
As to claim 7, Inoue teaches the method wherein said sensor input corresponding to said throttle is generated using a throttle position threshold value (“The pitch restrain control is executed when the throttle opening detected by the throttle sensor 180 exceeds a prescribed threshold or the master cylinder pressure detected by the brake-pressure sensor 182 exceeds a prescribed threshold”, ¶115).
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. §103(a) as being unpatentable over Inoue et al., US 2010/0025946 (A1).  
As to claim 8, Inoue teaches the method wherein said sensor input corresponding to said throttle is generated using a throttle position threshold value (“The pitch restrain control is executed when the throttle opening detected by the throttle sensor 180 exceeds a prescribed threshold or the master cylinder pressure detected by the brake-pressure sensor 182 exceeds a prescribed threshold”, ¶115).
 Inoue does not specifically teach the method wherein said sensor input corresponding to said throttle is generated using a throttle acceleration value.
However, Inoue teaches that pitch control is utilized with various acceleration control measurement such as longitudinal and lateral acceleration with the “pitch restrain control is executed when the throttle opening detected by the throttle sensor 180 exceeds a prescribed threshold” (Inoue: abs, ¶115).   It would have been obvious to one of ordinary skill in the art at the time the invention was made for the suspension control method as suggested by Inoue to include a sensor input corresponding to said throttle is generated using a throttle acceleration value to improve suspension control method (Inoue: ¶3). 
As to claim 9, Inoue teaches the method wherein said sensor input corresponding to said throttle is generated using a throttle position threshold value (“The pitch restrain control is executed when the throttle opening detected by the throttle sensor 180 exceeds a prescribed threshold or the master cylinder pressure detected by the brake-pressure sensor 182 exceeds a prescribed threshold”, ¶115).
 LaPlante does not specifically teach the method wherein said sensor input corresponding to said throttle is generated using a throttle acceleration value.
However, Inoue teaches that pitch control is utilized with various acceleration control measurement such as longitudinal and lateral acceleration with the “pitch restrain control is executed when the throttle opening detected by the throttle sensor 180 exceeds a prescribed threshold” (Inoue: abs, ¶115).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the suspension control method as suggested by Inoue to include a sensor input corresponding to said throttle is generated using a throttle acceleration value to improve suspension control method (Inoue: ¶3). 
Claims 10-11 rejected under 35 U.S.C. §103 as being unpatentable over Inoue et al., US 2010/0025946 (A1), in view of Ema, US 4975849 (A).  
As to claim 10, Inoue does not specifically teach the method wherein said sensor input corresponding to said throttle is generated using a derivative value corresponding to a throttle position.
However, in the same field of endeavor, Ema teaches a suspension controller that “the direction of movement of the throttle valve, the degree of opening thereof and the speed of movement of the throttle valve on the basis of the signal delivered from the throttle position sensor 36” (Ema: abs, C11L27-30).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the suspension control method as suggested by Inoue to include a sensor input corresponding to said throttle is generated using a derivative value corresponding to a throttle position as taught by Ema to improve suspension control method (Inoue: ¶3). 
As to claim 11, Inoue modified by Ema teaches the method wherein said sensor input corresponding to said throttle enables said sensor input corresponding to said throttle to be generated for a vehicle earlier in time than a sensor input corresponding to acceleration of said vehicle (Ema: abs, “the direction of movement of the throttle valve, the degree of opening thereof and the speed of movement of the throttle valve on the basis of the signal delivered from the throttle position sensor 36. The calculating section 50A estimates the amount of change in acceleration acting on the vehicle after, for example, 0.5 seconds, and makes a judgement as to whether or not the estimated amount of change exceeds a predetermined value”, C11L27-33). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Examiner’s Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, the applicant is requested to indicate support for amended claim language and newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUEN WONG/Primary Examiner, Art Unit 3667